                3:14-cr-30038-SEM-TSH # 60   Page 1 of 14
                                                                                 E-FILED
                                                   Monday, 25 January, 2021 09:37:05 AM
                                                            Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,             )
                                      )
                Plaintiff,            )
                                      )
     v.                               )      Case No. 14-cr-30038
                                      )
RONALD L. COLLINS,                    )
                                      )
                Defendant.            )

                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Defendant Ronald L. Collins’ Second

Motion for Compassionate Release (d/e 57) requesting a reduction

in his term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A).

For the reasons set forth below, the motion is DENIED.

                             I. BACKGROUND

     On January 12, 2015, Defendant pleaded guilty to one count

of receipt of child pornography in violation of 18 U.S.C. §§

2252(a)(2)(A) and (B) and (b)(1). Minute Entry, Jan. 12, 2015; Plea

Agreement, d/e 15. On May 11, 2015, the undersigned District

Judge accepted the parties’ plea agreement which was entered into

pursuant to Federal Rule of Criminal Procedure 11(c)(1)(C) and


                              Page 1 of 14
                3:14-cr-30038-SEM-TSH # 60   Page 2 of 14




sentenced Defendant to 300 months’ imprisonment and a lifetime

term of supervised release. Minute Entry, May 11, 2015;

Judgment, d/e 28.

     Defendant is currently serving his sentence at FCI Fort Dix in

Fort Dix, New Jersey, and has a projected release date of September

1, 2035. See Bureau of Prisons, Find an Inmate,

https://www.bop.gov/inmateloc/ (last accessed January 23, 2021).

As of January 23, 2021, BOP reports that FCI Fort Dix has seventy-

three confirmed inmate cases of COVID-19 and thirty-one

confirmed staff member cases of COVID-19. See Federal Bureau of

Prisons – COVID-19 Cases, https://www.bop.gov/coronavirus/

(last accessed January 23, 2021).

     The Court denied Defendant’s first motion for compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(A) on May 8, 2020. See

Opinion, d/e 51. On December 18, 2020, Defendant filed a second

pro se motion for compassionate release. d/e 52. On January 12,

2021, following appointment of the Federal Public Defender’s Office

to represent Defendant, Defendant filed the amended Second

Motion for Compassionate Release now before the Court.

Defendant requests compassionate release due to his health issues


                            Page 2 of 14
                3:14-cr-30038-SEM-TSH # 60   Page 3 of 14




and the COVID-19 pandemic. Defendant is 61 years old and has a

history of heart failure and coronary artery disease. Second Mot.

for Compassionate Release 2-3.

     Defendant proposes to live with his daughter and her family if

he is released from custody. Id. at 4. The United States Probation

Office, in a Memorandum, d/e 58, addressing Defendant’s request

for compassionate release, concludes that Defendant’s daughter’s

home is not a suitable residence for Defendant. Mem. 2. Probation

based this conclusion on the fact that Defendant’s daughter’s two

minor children also live in the home. Id. Additionally, Defendant’s

daughter is currently delinquent in her rent, which the Probation

Office notes makes it unlikely that the proposed release plan will

provide Defendant with financial support or stability. Id.

     On January 15, 2021, the Government filed a Response

Opposing Defendant’s Motion for Compassionate Release (d/e 59).

The Government argues that Defendant has failed to fulfill

§ 3582(c)(1)(A)’s exhaustion requirement and that this requirement

is a mandatory claim-processing rule that cannot be waived by the

Court. Resp. 3-4. The Government argues that if the Court should

consider the merits of Defendant’s motion, the Court should the


                            Page 3 of 14
                 3:14-cr-30038-SEM-TSH # 60   Page 4 of 14




motion based on Defendant’s criminal history and Probation’s

refusal to approve his proposed residence upon release. Id. at 9-11.

                            II. ANALYSIS

     As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C. §

3582(c)(1)(A).

     Section 603(b)(1) of the First Step Act amended the statutory

language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a defendant compassionate release only if the

Director of the BOP filed a motion seeking that relief. With the

enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now

allows an inmate to file with the Court a motion for compassionate

release, but only after exhausting administrative review of a BOP

denial of the inmate’s request for BOP to file a motion or waiting

thirty days from when the inmate made his or her request,

whichever is earlier. The statute now provides as follows:


                             Page 4 of 14
                3:14-cr-30038-SEM-TSH # 60   Page 5 of 14




     The court, upon motion of the Director of the Bureau of
     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a motion
     on the defendant’s behalf or the lapse of 30 days from the
     receipt of such a request by the warden of the defendant’s
     facility, whichever is earlier, may reduce the term of
     imprisonment (and may impose a term of probation or
     supervised release with or without conditions that does
     not exceed the unserved portion of the original term of
     imprisonment), after considering the factors set forth in
     section 3553(a) to the extent that they are applicable, if it
     finds that—

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent with
     applicable policy statements issued by the Sentencing
     Commission.

18 U.S.C. § 3582(c)(1)(A).

     The Government has timely objected to Defendant’s

compassionate release request on the grounds that Defendant has

failed to exhaust his administrative remedies. See Resp. 4-5. The

Government states that Defendant only made a request to the

warden of FCI Fort Dix for early release to home confinement under

the Coronavirus Aid, Relief, and Economic Security (CARES) Act.

Id. The Government argues that a request for early release to home

confinement under the CARES Act does not satisfy the

compassionate release statute’s exhaustion requirement. Id. Thus,



                             Page 5 of 14
                3:14-cr-30038-SEM-TSH # 60   Page 6 of 14




before the Court can consider the extraordinary and compelling

reasons for release advanced by Defendant, or the application of the

18 U.S.C. § 3553(a) factors, the Court must decide the threshold

issue of whether Defendant has satisfied the statutory exhaustion

requirement. Cf. United States v. Gunn, No. 20-1959, 2020 WL

6813995, at *1 (7th Cir. Nov. 20, 2020) (classifying exhaustion

requirement as “affirmative defense” rather than jurisdictional

requirement).

     The requirement to exhaust administrative remedies before

seeking relief from the courts serves to protect administrative

agency authority and promote efficiency. See Woodford v. Ngo, 548

U.S. 81, 89 (2006). “And since agency decisions are frequently of a

discretionary nature or frequently require expertise, the agency

should be given the first chance to exercise that discretion or to

apply that expertise.” McKart v. United States, 395 U.S. 185, 194

(1969). One purpose of the exhaustion requirement is to ensure

that the Bureau of Prisons has an opportunity to “articulate [its]

decision and rationale” vis-à-vis a particular request for

compassionate release, thus giving the district court the benefit of

BOP’s input. Gunn, 2020 WL 6813995, at *2. The Seventh Circuit


                             Page 6 of 14
                 3:14-cr-30038-SEM-TSH # 60   Page 7 of 14




has made it clear that district courts are “expect[ed] . . . to give

[BOP]’s analysis substantial weight.” Id.

A. Defendant’s Request to BOP for Early Release to Home
Confinement Under the CARES Act Does Not Satisfy the
Exhaustion Requirement in 18 U.S.C. § 3582(c)(1)(A).

     Defendant’s amended Second Motion for Compassionate

Release does not address exhaustion. According to Defendant’s

second pro se motion for compassionate release, however, on April

7, 2020, Defendant “filed with the Warden an application for Home

Confinement, in accordance with Bureau of Prisons Program

Statement 5050.50, Compassionate Release/Reduction in Sentence,

18 U.S.C. § 3582(c)(1)(A), and the CARES Act of 2020.” Second Pro

Se Mot. Compassionate Release 13. Defendant has attached the

request (which is dated April 5, 2020) to his second pro se motion.

See id. Ex. B. In the April 5, 2020 request to the warden,

Defendant states that he is submitting a “Request for Transfer to

Home Confinement . . . under the recently signed . . . CARES Act.”

Id. The April 5, 2020 request does not refer to compassionate

release or 18 U.S.C. § 3582(c)(1)(A). Id.

     Defendant’s request that the warden of his facility consider

Defendant for early release to home confinement does not satisfy


                              Page 7 of 14
                3:14-cr-30038-SEM-TSH # 60   Page 8 of 14




the exhaustion requirement in the compassionate release statute

because the nature of the relief requested is fundamentally

different, as are the criteria applied to evaluate each request. In

this case, BOP has not yet had a chance to “articulate [its] decision

and rationale” concerning a request for compassionate release. See

Gunn, 2020 WL 6813995, at *2.

     The CARES Act expands the powers of the Attorney General

and the Director of the Bureau of Prisons—not the courts—to

expand placement in home confinement. See Pub. L. No. 116-136,

134 Stat. 516 (CARES Act § 12003(b)(2)). A release to home

confinement under the CARES Act only changes the location where

a defendant serves a term of imprisonment from a BOP facility to

the defendant’s residence. A defendant released to home

confinement in this manner continues to serve a custodial sentence

and continues to remain in the custody of BOP. The Bureau of

Prisons alone has the statutory authority to designate a defendant’s

place of imprisonment, including placement in home confinement.

See 18 U.S.C. §§ 3621(b), 3624(c)(2). Compassionate release, on

the other hand, allows a court to “reduce the term of imprisonment”

to time served, resulting in the release of a defendant from BOP


                             Page 8 of 14
                3:14-cr-30038-SEM-TSH # 60   Page 9 of 14




custody. See 18 U.S.C. § 3582(c)(1)(A).

     Here, Defendant requested that the warden of his facility

“release [Defendant] to home confinement for the remainder of

[Defendant’s] sentence.” Second Pro Se Mot. Compassionate

Release, Ex. B. The request, titled as a “Request for Transfer to

Home Confinement Pursuant to the Coronavirus Aid, Relief, and

Economic Security Act of 2020 (the CARES Act)” states only that

the request is based on the CARES Act and does not address

compassionate release or a reduction in sentence pursuant to 18

U.S.C. § 3582(c)(1)(A). See id. A BOP “Inmate Request to Staff”

form submitted as part of the exhibit to Defendant’s second pro se

motion shows that the request was denied on April 21, 2020 due to

the nature of Defendant’s offense. Id.

     A request for early release to home confinement under the

CARES Act is guided by two memoranda issued by then Attorney

General William Barr on March 26, 2020, and April 3, 2020. See

Am. Mot. Compassionate Release 4. In the March 26, 2020,

memorandum, the Attorney General directed BOP to “consider the

totality of circumstances for each individual inmate, the statutory

requirements for home confinement” and a “non-exhaustive list of


                            Page 9 of 14
                3:14-cr-30038-SEM-TSH # 60    Page 10 of 14




discretionary factors” when evaluating a request for early release to

home confinement. See Barr Memo, “Prioritization of Home

Confinement As Appropriate in Response to COVID-19 Pandemic,”

Mar. 26, 2020, available at

https://www.bop.gov/coronavirus/docs/bop_memo_home_confine

ment.pdf. Among the discretionary factors to be considered are the

age and vulnerability of an inmate to COVID-19, the security level

of the facility currently housing the inmate, the inmate’s conduct

while in custody, the inmate’s PATTERN score, the suitability of the

inmate’s release plan, the inmate’s crime of conviction, and an

assessment of the danger posed to the community by the inmate.

Id.

      When evaluating a request for compassionate release, a court

must consider whether “extraordinary and compelling reasons

warrant . . . a reduction” in a term of imprisonment and whether

such a reduction is “consistent with applicable policy statements

issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

Even if extraordinary and compelling circumstances warranting a

reduction in a defendant’s sentence exist, a court must then

“consider[ ] the factors set forth in section 3553(a) to the extent that


                              Page 10 of 14
                3:14-cr-30038-SEM-TSH # 60   Page 11 of 14




they are applicable” in order to determine if a sentence reduction is

appropriate under the particular circumstances of the case. 18

U.S.C. § 3852(c)(1)(A).

     This Court has recently held that a defendant has exhausted

when a compassionate release motion merely updates the

‘extraordinary and compelling reasons’ advanced in an initial

administrative request for compassionate release to reflect the

danger posed by the COVID-19 pandemic. See United States v.

McIntosh, No. 05-CR-30096, 2020 WL 7312176, at *4 (C.D. Ill. Dec.

11, 2020), opinion vacated on other grounds on reconsideration,

United States v. McIntosh, No. 05-CR-30096, 2021 WL 51428 (C.D.

Ill. Jan. 6, 2021). In that situation, however, the request made to

BOP for compassionate release (not a request for early release to

home confinement) is the same request made to the Court, and the

reasons for the request are substantially similar, as are the relief

requested and the factors to be considered.

     In this case, though, both the statutory requirements to be

considered in evaluating a request for either early release to home

confinement under the CARES Act or compassionate release under

18 U.S.C. § 3582(c)(1)(A) are different, as is the nature of the relief


                             Page 11 of 14
                3:14-cr-30038-SEM-TSH # 60   Page 12 of 14




requested. When a defendant makes only a request for home

confinement before filing a motion for compassionate release with

the Court, BOP has not even had an opportunity to first consider a

request for compassionate release, much less articulate its decision

and rationale for denying such a request. For these reasons, the

Court finds that Defendant has not exhausted his administrative

remedies by first submitting the request to BOP in order to allow

BOP the initial opportunity to exercise its discretion or apply its

expertise in considering the request.

B. Even if the Court Were to Consider Defendant’s Amended
Second Motion for Compassionate Release on the Merits, the
Court Would Deny the Motion.

     For largely the same reasons that the Court denied

Defendant’s first motion for compassionate release, even if the

Court were to consider the merits of Defendant’s amended Second

Motion for Compassionate Release, the Court would deny the

motion because the same concerns the Court noted in its Opinion

denying the first motion are still present. Defendant still has nearly

fifteen years remaining to serve on his sentence for receipt of child

pornography. In committing the offense for which he is currently

imprisoned, Defendant not only possessed videos and photographs


                            Page 12 of 14
                3:14-cr-30038-SEM-TSH # 60   Page 13 of 14




depicting child pornography, he also personally exploited a minor

female by persuading her to produce sexually explicit photographs

and videos. Additionally, Defendant was also previously convicted

of the Aggravated Criminal Sexual Abuse of a different minor

female. For these reasons, and considering the factors set out at 18

U.S.C. § 3553(a)—specifically the nature and circumstances of the

offense and the need to protect the public from further crimes of the

Defendant—the Court finds that Defendant continues to present a

danger to the community.

     Furthermore, while the Court acknowledges the severity of

Defendant’s health conditions and the COVID-19 outbreak at FCI

Fort Dix, Defendant tested positive for COVID-19 on or about

October 29, 2020. See BOP Medical Records at Page ID 18, d/e 55-

2. In a note documenting an encounter on November 19, 2020,

Defendant reported no shortness of breath, chest pain, or cough,

that he no longer felt dizzy or tired, and that overall “he feels that

he is back to his normal usual state of health.” Id. at Page ID 18.

In subsequent evaluations conducted on November 20 and 24,

2020, Defendant denied any new symptoms. Id. at Page ID 11, 14.

While this Court has previously recognized the risk that COVID-19


                             Page 13 of 14
                3:14-cr-30038-SEM-TSH # 60   Page 14 of 14




reinfection may pose for some inmates, Defendant appears to have

suffered no residual effects from his infection.

     Finally, Defendant still has not proposed an adequate release

plan. Based on Probation’s Memorandum, Defendant would not

have a suitable residence were he to be immediately released from

custody.

                          III. CONCLUSION

     For the reasons set forth above, Defendant Ronald L. Collins’

amended Second Motion for Compassionate Release (d/e 57) and

Defendant’s pro se Second Motion for Compassionate Release (d/e

52) are DENIED.



ENTER: January 24, 2021

                           /s/ Sue E. Myerscough
                           SUE E. MYERSCOUGH
                           UNITED STATES DISTRICT JUDGE




                            Page 14 of 14
